        Case
         Case1:17-cv-08686-AJN
              1:17-cv-08686-AJN Document
                                 Document71-2
                                          75 Filed
                                              Filed08/07/20
                                                    12/16/19 Page
                                                              Page12ofof45




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK                                                       8/7/2020
ALTAGRACIA DIAZ, on behalf
of herself and all others similarly situated,

                                Plaintiff,

                vs.                                      CLASS ACTION

FCI LENDER SERVICES, INC.,                               1:17-08686-AJN

                                Defendant.               FINAL APPROVAL ORDER


       Upon consideration of the Parties’ request for final approval of the Class Action Settlement

Agreement (the “Agreement”) between plaintiff Altagracia Diaz (“Plaintiff”), individually and as

representative of the class defined below (“Settlement Class”), and Defendant, FCI Lender

Services, Inc. (“FCI” or “Defendant”), the Court makes the following orders and findings. Unless

otherwise noted, defined terms are used as stated in the Agreement.

       1.     This Court has jurisdiction over the subject matter of this lawsuit, Plaintiff, the

Settlement Class Members and Defendant.

       2.     The following Class is certified pursuant to Fed. R. Civ. P. 23(b)(3):

              (a) all individuals (b) with a loan that was more than 90 days behind
              at the time FCI began servicing it, according to the records of FCI,
              (c) with a corresponding address as the “property address”, (d) that
              had been accelerated, (e) where FCI sent the individual a document
              that referred to late charges (f) accrued since acceleration (g) where
              the document was sent at any time during a period beginning
              November 9, 2016 and ending November 29, 2017.

       3.     Based on the Parties’ stipulations, which are made only for purposes of settlement:

(A) the Settlement Class as defined is sufficiently numerous such that joinder is impracticable;

(B) common questions of law and fact predominate over any questions affecting only individual

Settlement Class Members, and included whether Defendant violated the Fair Debt Collection
        Case
         Case1:17-cv-08686-AJN
              1:17-cv-08686-AJN Document
                                 Document71-2
                                          75 Filed
                                              Filed08/07/20
                                                    12/16/19 Page
                                                              Page23ofof45




Practices Act, 15 U.S.C. § 1692, et seq. by sending plaintiff and the class members collection

communications that state that late fees may be charged on an accelerated loan.; (C) the claim of

Plaintiff is typical of the Class Members’ claims; (D) Plaintiff is an appropriate and adequate

representative for the Settlement Class and her attorneys, Kleinman, LLC and Edelman Combs

Latturner & Goodwin, LLC are hereby appointed as Class Counsel; and (E) a class action is the

superior method for the fair and efficient adjudication of the claims of the Settlement Class

Members.

       4.      The Court approved a form of notice for mailing to the Settlement Class. The Court

is informed Notice of the settlement was successfully sent to 109 class members of the total 119.

Only 1 person in the Settlement Class requested exclusion, and no objections were filed or

received.

       5.      Each Class Member whose notice was successfully mailed will receive a check for

$764.70 from the $82,587.60 Class Settlement Fund.

       6.      On November 7, 2019, the Court held a fairness hearing to which Settlement Class

Members, including any with objections, were invited. No Class members appeared in Court.

       7.      The Court finds that the Agreement’s provisions for notice to the Settlement Class

satisfy the requirements of due process pursuant to the Federal Rules of Civil Procedure, including

Rule 23, the United States Constitution and any other applicable law.

       8.      Specifically, the Court finds that the Settlement Class is so numerous that joinder

of all members is impracticable.

       9.      There are questions of law and fact common to the Settlement Class members.

       10.     The individual claims of Plaintiff are typical of the claims of the Settlement Class

members.



                                                  2
        Case
         Case1:17-cv-08686-AJN
              1:17-cv-08686-AJN Document
                                 Document71-2
                                          75 Filed
                                              Filed08/07/20
                                                    12/16/19 Page
                                                              Page34ofof45




       11.     Plaintiff and Class Counsel have fairly and adequately represented the interests of

the Settlement Class members.

       12.     The questions of law and fact common to the Settlement Class members

predominate over any individual issues.

       13.     A class action is superior to other methods of adjudicating the claims of the

Settlement Class.

       14.     The Court finds that the Agreement is fair, reasonable, and adequate and hereby

finally approves the Agreement submitted by the Parties.

       15.     The Court orders Defendant to pay the total amount of $82,587.60 to the Class

Administrator within 21 days after the Effective Date for distribution to the class members in

accordance with the terms of the parties’ Settlement Agreement. The total of $82,587.60 shall be

distributed equally amount the 108 Class members whose Notices were successfully mailed, and

who did not request exclusion from the Class.

       16.     The Court having carefully reviewed Class Counsel’s petition for Attorneys’ fees,

hereby finds that the award of attorneys’ fees sought by Class Counsel is fair and reasonable to the

Settlement Class and the Court approves an award of Attorneys’ Fees to Class Counsel in the

amount of $35,000.00 to be paid by Defendant within 21 days after the Effective Date in

accordance with the terms of the parties’ Settlement Agreement.

       17.     The Court hereby approves a payment of $5,000.00 to Altagracia Diaz for her actual

and statutory damages and for her service as Class Representative, to be paid by Defendant within

21 days after the Effective Date in accordance with the terms of the parties’ Settlement Agreement.

       18.     The terms of the Agreement are incorporated into this Order. This Order shall

operate as a final judgment and dismissal with prejudice of the claims in this action.



                                                  3
          Case
           Case1:17-cv-08686-AJN
                1:17-cv-08686-AJN Document
                                   Document71-2
                                            75 Filed
                                                Filed08/07/20
                                                      12/16/19 Page
                                                                Page45ofof45




         19.   The Court hereby approves the Legal Aid Society as the cy pres recipient, subject

to the terms of the Agreement.

         20.   The Court retains exclusive jurisdiction over the parties and the Settlement Class

members to enforce the terms and provisions of the Agreement and this Order.

         21.   The Parties are hereby ordered to comply with the terms of the Agreement and this

Order.

                                               IT IS SO ORDERED:



                                               Honorable Alison J. Nathan
                                               United States District Court


                                               Dated: 8/7/20




                                                 4
